DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on December 1, 2021 are entered into the file. Currently, claim 1 is amended and claims 1-10 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2019/0267170) in view of Hosokawa et al. (JP 2013-168648, previously cited) and Kugai et al. (US 2007/0169851, previously cited).
Regarding claims 1-4 and 9-10, Nakamura teaches an insulator-coated soft magnetic powder formed of insulator-coated soft magnetic particles (1; soft magnetic metal particle) comprising a core particle (2) having a base portion (2a; soft magnetic 
The base portion (2a; soft magnetic metal particle) of the core particle is made of a soft magnetic metal material such as pure iron or an Fe-based alloy [0037]. The oxide film (2b; first coating part) is provided directly on a surface of the base portion and can comprise iron oxide as a main component and may further comprise oxides of Si, Cr, B, Al, or Ni ([0025], [0040]-[0041] Fig. 1). The glass material (4; second coating part) is provided on a surface of the oxide film and includes at least one type of phosphorous oxide (P2O5), bismuth oxide (Bi2O3), zinc oxide (ZnO), boron oxide (B2O3), tellurium oxide (TeO2), and silicon oxide (SiO2) as a main component ([0071], [0073]).
Nakamura teaches that the insulator-coated soft magnetic powder is able to achieve a resistivity of 1 kΩ·cm or more and 500 kΩ·cm or less, or 1x103 Ω·cm or more and 5x105 Ω·cm or less, when a pressure of 10 MPa, or about 0.1 t/cm2, is applied to the powder ([0130], [0133]). While it is acknowledged that all of the claimed physical properties are not explicitly recited by Nakamura, the reference teaches all of the claimed features/materials/layers. Therefore, the claimed physical properties, i.e. a resistivity of 1.0x103 or more at an applied pressure of 0.6 t/cm2
Although Nakamura teaches that the oxide film (2b; first coating part) can include iron oxide as a main component ([0040]-[0041]), the reference does not expressly teach a particular ratio of trivalent Fe atoms among Fe atoms of oxides of Fe included in the oxide film. However, in the analogous art of electrically insulated magnetic powders, Hosokawa et al. teaches an iron-based soft magnetic powder having a specified content of wustite (FeO), hematite (Fe2O3), and magnetite (Fe3O4) ([0012], [0069]). Hosokawa et al. teaches that hematite imparts mechanical strength to the magnetic material, whereas wustite reduces the strength of the material, and therefore the wustite content should be reduced by conversion to magnetite ([0014], [0056]). Although Hosokawa et al. does not expressly teach the ratio of trivalent Fe atoms among Fe atoms of Fe oxides, the reference does suggest optimizing the ratio of divalent iron oxides to trivalent iron oxides in order to achieve an iron oxide material having the appropriate mechanical strength according to the application [0002].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulator-coated soft magnetic powder of Nakamura by specifying a ratio of trivalent Fe in the iron oxide layer in order to optimize the mechanical strength of the powder to improve the durability of a dust core formed from the powder, as taught by Hosokawa et al.
Nakamura in view of Hosokawa et al. does not expressly teach a coercivity of the soft magnetic metal powder. However, in the analogous art of insulation coated soft magnetic particles, Kugai et al. teaches composite magnetic particles (30; soft magnetic metal powder) comprising metal magnetic particles made of Fe (10; soft magnetic metal particles) having an insulating coated film (20; coating part) on the surface of the metal 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite soft magnetic powder of Nakamura in view of Hosokawa et al. by specifying a coercive force of 3.0 Oe or less as taught by Kugai et al. in order to improve the high-frequency performance of a dust core made from the composite particles by reducing hysteresis and iron losses.
Regarding claim 6, Nakamura in view of Hosokawa et al. and Kugai et al. teaches all of the limitations of claim 1 above, and Nakamura further teaches that the soft magnetic material contained in the base portion (2a; soft magnetic metal particle) can be non-crystalline (amorphous) [0038].
Regarding claims 7 and 8, Nakamura in view of Hosokawa et al. and Kugai et al. teaches all of the limitations of claim 1 above, and Nakamura further teaches a powder magnetic core (dust core) comprising the insulator-coated soft magnetic powder (soft magnetic metal powder), and a magnetic element (magnetic component) comprising the powder magnetic core ([0026], [0141]-[0142]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2019/0267170) in view of Hosokawa et al. (JP 2013-168648, previously cited) and Kugai et al. (US 2007/0169851, previously cited) as applied to claim 1 above, and further in view of Toyoda et al. (US 2006/0216507, previously cited).
Regarding claim 5, Nakamura in view of Hosokawa et al. and Kugai et al. teaches all of the limitations of claim 1 above. Although Nakamura teaches that that the soft magnetic material contained in the base portion (2a; soft magnetic metal particle) can be crystalline, microcrystalline, or nanocrystalline ([0038]), the combination of references does not expressly teach the soft magnetic metal particle including a crystalline region or an average crystallite size.
However, in the analogous art of insulated soft magnetic metal powders used for dust cores, Toyoda et al. teaches a soft magnetic material containing a metal magnetic powder (10; soft magnetic metal particle) formed from crystals (1) having an average size of 8 nm, 21 nm, 29 nm, or 39 nm (Abstract, Table 1). Toyoda et al. discloses several additional crystal sizes in Table 1 and further teaches setting the average crystal size to values in the range of 30 nm or more in order to reduce distortion within the metal magnetic particles, thus providing a soft magnetic material having high permeability ([0010], [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal particle disclosed by Nakamura in view of Hosokawa et al. and Kugai et al. to include a crystalline region with crystallites having an average size meeting the claimed range, as taught by Toyoda prima facie case of obviousness exists. See MPEP 2144.05(I).

Claims 1, 3, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0322065) in view of Lee et al. (US 2016/0276074) and Kugai et al. (US 2007/0169851, previously cited).
Regarding claims 1, 3, and 9-10, Kim et al. teaches a soft magnetic complex powder particle (10; soft magnetic metal powder) having a soft magnetic metal powder particle (1; soft magnetic metal particle), a ferriferous oxide (Fe3O4) layer (2; first coating part), and an insulating layer (3; second coating part) formed on a surface thereof ([0041], Fig. 2).
The soft magnetic metal powder particle may be formed of pure iron or an Fe-based alloy [0045]. The ferriferous oxide (Fe3O4) layer is formed directly on the surface of the soft magnetic metal particle and comprises Fe2+ and Fe3+ in a 1:1 ratio (ratio of trivalent Fe atoms is 50% or more) ([0049]-[0050], Fig. 2). The insulating layer serves to electrically insulate the soft magnetic metal powder particles so as to reduce eddy current loss and can include a phosphate compound [0054].
Although Kim et al. teaches that the soft magnetic metal powder particles preferably have high electrical resistance so as to reduce eddy current loss ([0047], [0054]), the reference does not expressly teach a resistivity of the powder. However, in the analogous art of insulation-coated soft magnetic particles, Lee et al. teaches a 
The first and second coating layers contain first and second glass materials in order to improve insulation properties between particles contained in the magnetic powder, wherein each of the first and second glass may include one or more of P2O5-ZnO-based glass, Bi2O3-B2O3-based glass, SiO2-B2O3-based glass, and Si-2O3-Al2O3-based glass ([0007], [0050]). Lee et al. teaches an exemplary magnetic powder in which a first coating layer is formed of SiO2-B2O3-based glass on an Fe-Si-B-based particle, and a second coating layer of P2O5-based glass is formed on a surface thereof, wherein the powder achieves a resistivity of 103 Ω·cm when a pressure of 0.65 ton/cm2 is applied ([0103], [0105]). Lee et al. teaches that the powder resistivity is a suitable indicator of the degree of insulation between particles in the magnetic powder, wherein magnetic powders used in high frequency applications must have high insulation properties, and thus high resistivity, in order to ensure high efficiency by preventing eddy current loss ([0005], [0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal powder particle of Kim et al. by using the oxide glass-based first and second coating layers of Lee et al. as the insulating layer in order to achieve a magnetic powder having a high resistivity, such as within the claimed range, for the benefit of improving the insulation properties of the powder to thus decrease the eddy current loss between particles at high frequencies, as taught by Lee et al.
Although Kim et al. and Lee et al. are both directed to soft magnetic powders, the combination of references does not expressly teach a coercivity of the soft magnetic metal powder. However, in the analogous art of insulation-coated soft magnetic particles, Kugai et al. teaches composite magnetic particles (30; soft magnetic metal powder) comprising metal magnetic particles made of Fe (10; soft magnetic metal particles) having an insulating coated film (20; coating part) on the surface of the metal magnetic particles (Abstract, [0024]-[0025], [0033], Fig. 1). Kugai et al. further teaches the metal magnetic particles having a coercive force of 3.0 Oe or less, which falls squarely within the claimed ranges of 321 Oe or less and 28 Oe or less, in order to reduce the hysteresis loss and iron loss of the particle to improve the high-frequency performance of a dust core made from the composite magnetic particles ([0004]-[0005], [0012], [0028]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite soft magnetic powder of Kim et al. in view of Lee et al. by specifying a coercive force of 3.0 Oe or less as taught by Kugai et al. in order to improve the high-frequency performance of a dust core made from the composite particles by reducing hysteresis and iron losses.
Regarding claim 6, Kim et al. in view of Lee et al. and Kugai et al. teaches all of the limitations of claim 1 above. Although Kim et al. does not expressly teach that the soft magnetic metal particle is amorphous, Lee et al. teaches that the Fe-based alloy of the magnetic particle (1; soft magnetic metal particle) can be amorphous in order to increase the specific resistance of the magnetic powder so that an electronic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal powder of Kim et al. in view of Lee et al. and Kugai et al. by selecting an amorphous alloy as the material for the Fe-based alloy of the soft magnetic metal powder particle, as taught by Lee et al., for the benefit of achieving a magnetic powder having high specific resistance suitable for use at high frequencies.
Regarding claims 7 and 8, Kim et al. in view of Lee et al. and Kugai et al. teaches all of the limitations of claim 1 above, and Kim et al. further teaches a soft magnetic core (200; powder core) comprising a plurality of the soft magnetic complex powder particles (10; soft magnetic metal powder), and that the soft magnetic core can be used in various applications such as in a stator and a rotor of an electric device such as a motor, an actuator, a sensor, and a transformer core ([0005], [0039]-[0041], Figs. 1-2).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0322065) in view of Lee et al. (US 2016/0276074) and Kugai et al. (US 2007/0169851, previously cited) as applied to claim 1 above, and further in view of Toyoda et al. (US 2006/0216507, previously cited).
Regarding claim 5, Kim et al. in view of Lee et al. and Kugai et al. teaches all of the limitations of claim 1 above. Although Lee et al. teaches that the Fe-based alloy of the magnetic particle (1; soft magnetic metal particle) can be nano-crystalline in order to 
However, in the analogous art of insulated soft magnetic metal powders used for dust cores, Toyoda et al. teaches a soft magnetic material containing a magnetic metal powder (10; soft magnetic metal particle) formed from crystals (1) having an average size of 8 nm, 21 nm, 29 nm, or 39 nm (Abstract, Table 1). Toyoda et al. discloses several additional crystal sizes in Table 1 and further teaches setting the average crystal size to values in the range of 30 nm or more in order to reduce distortion within the metal magnetic particles, thus providing a soft magnetic material having high permeability ([0010], [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal particle disclosed by Kim et al. in view of Lee et al. and Kugai et al. to include a crystalline region with crystallites having an average size meeting the claimed range, as taught by Toyoda et al., in order to provide a soft magnetic material having a high permeability by preventing distortion within the material. Furthermore, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).

Response to Arguments
Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 4-6 of the remarks filed December 1, 2021, with respect to claim 1 have been considered but are moot because the new ground of rejection relies on a new combination of references that have not been addressed or challenged by the Applicant in the argument.
The Applicant argues on pages 5-6 that the previously applied references to Takahashi et al., Lee et al., Hosokawa et al., and Kugai et al. do not teach the newly added limitation of claim 1 requiring that a resistivity of the soft magnetic metal powder is 1.0x103 Ω·cm or more when a pressure of 0.6 t/cm2 is applied to the powder.
In light of the amendments to claim 1, Nakamura is used as primary reference in combination with Hosokawa et al. and Kugai et al., and Kim et al. is used as a primary reference in combination with Lee et al. and Kugai et al. to address this new limitation. Therefore, the Applicant’s arguments are moot as they do not address the combination of references being used in the above rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishimura et al. (JP 2016-021510, machine translation via EPO provided) teaches a magnetic core comprising a soft magnetic alloy powder having a specific resistance of 1.0x104 Ω·m or more, or 1.0x106 Ω·cm or more ([0010], [0021], Tables 1 and 3). The Fe-based soft magnetic alloy powder has an oxide .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                
                                                                                                                                                                                        
/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785